Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1, 3-4, 9, 11-13, 17-21 are now pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record considered as a whole neither shows, nor renders obvious the subject matter as set forth by the pending claim for the following reasons: Applicants arguments with respect to the newly added limitations to claims 1, 9, 17, 19 & and new claim 20, as set forth on page 2, line 1 thru page 4, line 2, are considered persuasive and such limitations in combination, are not shown or rendered obvious by the prior art of record.  Further, with respect to claim 19, the “means for swage-coupling a first suspension” and “means for swage-coupling a second suspension,” are considered to encompass at least the structure as described in the specification, as set forth from para [0033]-[0036], which includes: “[0033] FIG. 3B is an exploded perspective view illustrating a suspension-arm assembly utilizing the offset swage plate of FIG. 3A, according to an embodiment. Suspension-arm assembly 310 comprises an arm 332 (or "actuator arm") having an arm tip 333. Assembly 310 further comprises a first offset swage plate 300a coupling a first suspension (such as suspension 110c of FIG. 1), and thus a first head slider housed by the first suspension, to a first side (vertical direction, or z-direction) of the arm 332, and a second offset swage plate 300b coupling a second suspension (such as suspension 110c of FIG. 1), and thus a second head slider housed by the second suspension, to a second side (z-direction) of the arm 332 opposing the first side. While which swage plate 300/arm 332 assembly is referred to as the "first" and the "second" is arbitrary, for the purposes of explanation the "first" assembly refers herein to the 
[0035]   Notably, and as can be seen in FIG. 3B, each of the swage plates 300a, 300b is configured in the assembly 310 in a position opposing the other and, therefore, the swage boss feature and the clearance hole feature alternate in position between the up and down facing assemblies. That is, swage plate 300a comprises main body 302a and swage through- hole 304a with corresponding swage boss 306a, and is facing upward (e.g., with its swage boss 306a extending upward) on one vertical side and one lateral side of the arm 332. In contrast, the other opposing swage plate 300b comprises main body 302b and swage through- hole 304b with corresponding swage boss 306b, and is facing downward (e.g., with its swage boss 306b extending downward) on the other opposing vertical side and opposing lateral side of the arm 332. Consequently, and as illustrated and described in more detail in reference to FIG. 3C, there 
[0036]   FIG. 3C is a cross-sectional proximal perspective view illustrating suspension- arm assembly swages utilizing the offset swage plate of FIG. 3A, according to an embodiment. As discussed, each swage plate 300a, 300b is configured in the assembly 310 in a position opposing the other. Thus, the swage boss 306a of swage plate 300a is facing upward and extends into a through-hole through one lateral side of the arm tip 333 of the arm 332 (FIG. 3B). The other opposing swage boss 306b of swage plate 300b is facing downward and extends into a through-hole through the other opposing lateral side of the arm tip 333 of the arm 332. Hence, swage boss 306a and swage boss 306b are positioned on different lateral sides or locations of the arm tip 333, such that there is no swage boss buildup associated with the swage bosses 306a, 306b, as they are not coaxial as with the swage plates 200 of FIGS. 2A, 2B. Furthermore, each clearance hole 308a, 308b provides swage ball clearance for the other suspension mounted to the opposite side. In view of the foregoing, the manufacturing dimensional clearance requirement represented as the distance d (FIG. 2B) between the stacked swage plates 200 (FIG. 2B) is no longer an issue, so the distance between the swage plates 300a, 300b, and likewise the distance D between the suspensions (e.g., suspensions 110c of FIG. 2B), is or can be reduced. With an optimized or a reduced thickness (z-height) suspension/arm assembly, such as with assembly 310, the corresponding recording disks can be positioned closer together and, therefore, more disks can be installed onto the disk spindle (e.g., spindle 124 of FIG. 1) of an HDD of a given z-height, such as within a standard form factor HDD.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
September 7, 2021